                           IN THE UNITED STATES DISTRICT COURT
                      IN AND FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

SEAFOODLICIOUS, INC., a Georgia                      )
Corporation,                                         )
VINCENT TANG, an Individual,                         )
JAMES LEE, an Individual,                            )
                                                     )       Case No. 4:19-cv-116
        Plaintiffs,                                  )
                                                     )
-vs-                                                 )
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
        Defendant                                    )
                                                     )


                                            ORDER

        This matter comes before the Court on Plaintiffs’ Motion to Seal. For good cause shown,

because less drastic alternatives are not available, and in the interest of protecting confidential

business and personal information it is hereby

        ORDERED that Plaintiffs’ Motion to Seal is GRANTED, and the following documents

shall be filed under seal:

        1.      Food and Nutrition Service Retailer Operation Division Retailer Operation Branch

                Standard Operating Procedure (“SOP”), No. 100.01 attached as Exhibit B to

                Plaintiffs’ Response and Memorandum in Opposition to Defendant’s Motion for

                Summary Judgment.

        IT IS SO ORDERED.

        Dated:-DQXDU\


                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      &+5,,67233+(
                                                +(5/5$<
                                      &+5,6723+(5/5$<
                                      81,7(' 67$7(6 0$  0 *,675$7( -8'*
                                      81,7('67$7(60$*,675$7(-8'*(
                                      6287+(51',675,&72)*(25*,$
